Citation Nr: 0212261	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Initially, the veteran had requested a hearing on appeal 
before a Member of the Board at the RO.  However, in a letter 
dated in August 2002, the veteran noted that he did not wish 
to appear at a hearing.  

In March 2001, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for hypertension had not been received.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2001, the Court issued an Order vacating the Board's March 
2001 denial and remanding the matter to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Accordingly, the case has 
been returned to the Board for action consistent with the 
Court's Order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In February 1987, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for hypertension.  Although notified of the denial in the 
same month, the veteran did not appeal the decision.  

3.  Evidence received since the February 1987 rating action 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative or 
redundant, and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The February 1987 rating action, which determined that 
new and material evidence had not been received sufficient to 
reopen the previously denied claim for service connection for 
hypertension, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1986).  

2.  The evidence received since the RO's February 1987 rating 
action is not new and material, and the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  

In this regard, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The 
discussions in the November 1999 statement of the case 
informed the veteran of the need to submit new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for hypertension.  In addition, the 
Appellee's Motion For Remand And To Stay Proceedings, which 
was dated in May 2001, informed the veteran that the recently 
passed VCAA substantially amended the legal requirements 
regarding the assistance to be accorded to claimants of 
veterans benefits and the decisions on such claims.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  

By a November 2001 letter, the Board informed the veteran's 
attorney of the opportunity to submit additional argument and 
evidence in support of the veteran's claim.  In March 2002, 
the attorney responded that he had no further argument or 
evidence to submit at that time.  Several days later in March 
2002, the attorney requested a copy of the veteran's claims 
folder as well as an extension of the deadline to submit new 
records until he, the attorney, had "a chance to review the 
file and [to] check for new medical records."  Approximately 
one week later in March 2002, the Board informed the 
veteran's attorney that the deadline for submission of 
additional materials had been extended to May 13, 2002 and 
that the Board's Privacy Act Officer would respond to his 
request for a copy of the claims folder by a separate 
correspondence.  Later in March 2002, the Board's Privacy Act 
Officer furnished the attorney with a copy of the veteran's 
claims folder.  Neither the veteran nor his attorney have 
provided any additional argument or evidence in support of 
the veteran's petition to reopen his previously denied claim 
for service connection for hypertension.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Previously, by a February 1970 rating action, the RO 
initially denied service connection for hypertension.  At 
that time, the veteran had asserted that he incurred 
hypertension as a result of his military duty.  

According to the service medical records, the September 1965 
enlistment examination reflected the veteran's denial of ever 
having experienced high or low blood pressure as well as 
objective evaluation findings of a blood pressure reading of 
172/68 in the sitting position and of a normal heart 
(including thrust, size, rhythm, and sounds).  The March 1968 
separation examination demonstrated a blood pressure reading 
of 140/85 in the sitting position.  The veteran's heart 
(including thrust, size, rhythm, and sounds) was again found 
to be normal.  

At a January 1970 VA examination, the veteran, in pertinent 
part, complained of high blood pressure.  This evaluation 
provided the following blood pressure readings:  146/82 in 
the sitting position, 148/80 sitting after exercise, and 
146/82 two minutes after exercise.  The examiner concluded 
that arterial hypertension was not found on examination.  

Based on these service, and post-service, medical records, 
the RO, by the February 1970 rating action, determined that 
the medical evidence of record did not demonstrate that the 
veteran had hypertension that was incurred in, or aggravated 
by, his active military duty.  Therefore, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  In March 1970, the RO notified the veteran of 
this decision.  

Subsequently, in December 1986, the veteran filed a petition 
to reopen his previously denied claim for service connection 
for hypertension.  In support of this petition, the veteran 
submitted copies of private medical statements.  In one of 
these reports, a private physician explained that he had 
treated the veteran from June 1972 to February 1985 and that, 
in February 1985, the veteran had a blood pressure reading of 
150/90.  The examining physician diagnosed, in pertinent 
part, hypertensive vascular disease and explained that the 
veteran had a known history of hypertension for 14 years.  In 
another statement, a second private physician noted that he 
had treated the veteran twice in October 1986 and that the 
veteran had complained of a history of hypertension.  The 
examining physician explained that the veteran had normal 
blood pressure at the time of the treatment sessions and 
diagnosed, in pertinent part, hypertension.  

Thus, by a February 1987 rating action, the RO continued the 
denial of service connection for hypertension.  Also in 
February 1987, the RO notified the veteran that insufficient 
evidence had been received to reopen his claim seeking 
entitlement to service connection for hypertension.  

Thereafter, in 1995, the RO received the veteran's current 
petition to reopen his previously denied claim for service 
connection for hypertension.  In support of this petition, 
the veteran testified at a personal hearing conducted before 
a hearing officer at the RO in July 1997 that he had 
hypertension which had begun during his active military duty.  
Hearing transcript (T.) at 1-10.  

Additionally, pertinent medical evidence received in support 
of the veteran's petition to reopen his previously denied 
claim for service connection for hypertension reflects 
treatment for hypertension between April 1985 and June 2000.  
A July 1994 record noted that the veteran had a longstanding 
history of hypertension with poor compliance.  In a January 
1996 report, a private physician also explained that the 
veteran had a 20-year history of hypertension.  

Analysis

As previously noted in this decision, in February 1970, the 
RO determined that the medical evidence of record did not 
demonstrate that the veteran had hypertension that was 
incurred in, or aggravated by, his active military duty.  As 
such, the RO denied service connection for hypertension.  
Although notified of the decision in March 1970, the veteran 
failed to initiate an appeal of the denial.  The RO's 
decision is, therefore, final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1970).  

Subsequently, by a February 1987 rating action, the RO 
continued the denial of service connection for hypertension.  
Although notified of this decision in the same month, the 
veteran failed to initiate an appeal of the denial.  That 
denial, therefore, became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 19.117, 19.129(a), 19.192 (1986).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's February 1987 denial of 
the veteran's petition to reopen his previously denied claim 
for service connection for hypertension includes his 
continued assertions that he has had this disability since 
his active military duty.  Additional post-service medical 
records also received during the current appeal reflect 
treatment for hypertension between April 1985 and June 2000.  
Of these reports, a July 1994 private medical record noted 
that the veteran had a longstanding history of hypertension 
with poor compliance, and a July 1996 private medical 
document indicated that the veteran had a 20-year history of 
hypertension.  

Significantly, the additional evidence received since the 
last prior final denial of service connection for 
hypertension in February 1987 essentially represents only 
competent evidence of treatment for this disorder.  Although 
one physician noted that the veteran had a longstanding 
history of hypertension and another doctor indicated that the 
veteran had a 20-year history of this disability, neither 
physician specifically associated the veteran's current 
hypertension with his active military duty.  

Consequently, the Board must conclude that the additional 
evidence received since the last prior final denial of 
service connection for hypertension in February 1987 does not 
bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant, and, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for hypertension.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Accordingly, the Board 
finds that the additional evidence received since the last 
final denial of service connection for hypertension in 
February 1987 is not new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence cannot serve as a basis to reopen the veteran's 
claim for service connection for hypertension.  Id.  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypertension, the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

